


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of November 24, 2015, by and between REPUBLIC AIRWAYS HOLDINGS INC., a
Delaware corporation (the “Company”), and MATTHEW J. KOSCAL (the “Executive”).
R E C I T A L S
WHEREAS, the Company desires to employ the Executive and the Executive desires
to perform services for the Company on the terms set forth in this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:
1.Employment. The Company agrees to employ the Executive, and the Executive
agrees to render his services to the Company, as its Vice President Human
Resources, during the Term (as defined below). In connection with his employment
as Vice President Human Resources, the Executive shall serve without additional
payment or compensation of any kind as an officer of any other direct or
indirect subsidiary or affiliate of the Company designated by the Company’s
Chief Executive Officer (collectively, the “Subsidiaries”). The Executive shall
render his services at the direction of the Company’s Chief Executive Officer at
the Company’s offices in Indianapolis, Indiana. The Executive agrees to use his
best efforts to promote and further the business, reputation and good name of
the Company and the Subsidiaries (collectively, the “Company Group”) and the
Executive shall promptly and faithfully comply with all instructions,
directions, requests, rules and regulations made or issued from time to time by
the Company.
2.    Term.
(a)    Unless earlier terminated by the Executive’s death or Disability (as
defined below), the term of the Executive's employment pursuant to this
Agreement (the “Term”) shall continue until November 30, 2018 and shall be
automatically renewed for successive one-year periods thereafter unless either
party shall have given notice to terminate the Executive's employment no later
than ninety (90) days prior to the end of the then current Term.
(b)    Notwithstanding the foregoing, the Executive's employment may be
terminated by the Company or by the Executive as provided in Section 4.
3.    Compensation and Benefits. As full and complete compensation for all the
Executive’s services hereunder, during the Term the Company shall pay the
Executive the compensation and provide the Executive with the benefits described
below.
(a)    Base Salary. During the Term, the Company shall pay the Executive an
annual base salary of $230,000 (“Base Salary”). The Board shall review the
Executive’s Base Salary each year and shall have the right in its discretion to
increase such Base Salary.



I/24112015MKEA



--------------------------------------------------------------------------------



With the Executive’s prior consent, the Executive’s Base Salary may be reduced
by an amount and for a period mutually agreed between the Executive and the
Company so long as such reduction is made in conjunction with similar reductions
in base salary for other executives or employees of the Company.
(b)    Annual Incentive Plan. In addition to the Base Salary, during the Term,
the Executive will have an annual incentive opportunity target equal to 60% of
the Executive’s Base Salary for the year. The amount of the annual incentive
(“Bonus”) for any year may be more or less than the target amount, but not more
than 120% of the Executive’s Base Salary for the year, and will be determined,
in its sole discretion, by the Compensation Committee based upon certain
performance measures which shall be approved by the Compensation Committee in
its discretion and communicated to the Executive by the end of each February
during the Term. The Bonus for a year will be determined and payable by March 15
of the following year.
(c)    Discretionary Bonus. The Executive may also be awarded one or more
discretionary bonuses based on his individual performance or other factors as
may be determined by the Compensation Committee in its sole discretion from time
to time.
(d)    Long-Term Incentive Awards. The Executive shall be entitled to receive
long-term incentive awards under the Company's 2007 Equity Incentive Plan as
amended from time to time (the "Plan") including, without limitation, options,
restricted stock, restricted stock units, stock appreciation rights, performance
shares and other awards, at such times, in such forms and in such amounts as may
be determined by the Committee (as defined in the Plan) from time to time. The
terms of any such awards shall be governed by the Plan and any applicable award
agreement related thereto entered into between the Company and the Executive,
except as otherwise provided herein.
(e)    Medical & 401K Benefits. The Executive shall be entitled to participate
in any retirement, 401K, disability, medical, pension, profit sharing, group
insurance, or any other plan or arrangement, or in any other benefits now or
hereafter generally available to executives of the Company, in each case to the
extent that the Executive shall be eligible under the general provisions
thereof.
(f)    Annual Physical. The Company will arrange and pay for an annual physical
of the Executive to be performed at the Indiana University Medical Center, or
other facility chosen by the Executive once per year during the Term. The
Executive acknowledges that this is a taxable benefit, and he authorizes the
Company to take any required tax withholding (as reasonably determined by the
Company) on account of such benefit from his other wages.
(g)    Vacation. The Executive shall be entitled to vacation in accordance with
Company policy, which vacation shall be taken on dates to be selected by mutual
agreement of the Company and the Executive.

2
I/24112015MKEA



--------------------------------------------------------------------------------



(h)    Reimbursement for Expenses. The Executive shall be entitled to
reimbursement for ordinary and necessary business expenses incurred by the
Executive in the course of his employment in accordance with the Company's
policies from time to time.
4.    Termination of Employment. The Executive's employment hereunder may be
terminated during the Term in accordance with this Section 4.
(a)    Death. In the event the Executive dies during the Term, the Executive's
employment shall automatically terminate on the date of death. In such event,
the Executive's estate shall be entitled to receive his Base Salary and a
prorated portion of his target Bonus for the year in which termination occurs,
in each case through the effective date of the termination of his employment,
plus severance compensation provided for in Section 5(a).
(b)    Disability. The Company, by written notice to the Executive, may
immediately terminate the Executive’s employment in the event of the Executive's
Disability. As used herein, "Disability" shall mean the Executive’s inability,
with reasonable accommodation, to perform the essential functions of his
position, by reason of physical or mental incapacity, for a consecutive period
of 90 days or for a total period of 180 days in any 360-day period. In the event
the Executive's employment is terminated due to the Executive's Disability, the
Executive shall be entitled to receive his Base Salary and a prorated portion of
his target Bonus for the year in which termination occurs, in each case through
the effective date of the termination of his employment, plus the severance
compensation provided for in Section 5(a).
(c)    Termination for Cause by the Company. The Company, by written notice to
the Executive, may immediately terminate the Executive’s employment for Cause.
As used herein, a termination by the Company “for Cause” shall mean that a good
faith determination by the Chief Executive Officer that the Executive has (i)
willfully refused to perform a material part of his duties hereunder, (ii)
willfully failed to follow the direction of the Chief Executive Officer, (iii)
materially breached the provisions of Sections 7, 8 or 9 hereof, (iv) acted
fraudulently or dishonestly in his relations with the Company, (v) committed
larceny, embezzlement, conversion or any other act involving the
misappropriation of Company funds or assets in the course of his employment, or
(vi) been indicted or convicted of any felony or other crime involving an act of
moral turpitude. In the event the Executive's employment is terminated for
Cause, the Executive shall be entitled to receive only his Base Salary through
the effective date of the termination of his employment, and shall not be
entitled to receive any severance compensation.
(d)    Termination other than for Cause by the Company. The Company, by written
notice to the Executive, may terminate the Executive's employment other than for
Cause, effective as of the date specified by the Company in the notice, which
date shall not be earlier than the date of the notice. In such event, the
Executive shall be entitled to receive his Base Salary and a prorated portion of
his target Bonus for the year in which termination occurs, in each case through
the effective date of the termination of his employment, plus the severance
compensation provided for in Section 5(b).

3
I/24112015MKEA



--------------------------------------------------------------------------------



(e)    Termination for Good Reason by the Executive. The Executive, by providing
at least 30 days prior written notice to the Company, may terminate his
employment hereunder for Good Reason, provided that the Company shall have the
right to cure such Good Reason within such 30-day period. In order to constitute
a valid notice of a termination for Good Reason, the notice must be received by
the Board of Directors or Chief Executive Officer of the Company no later than
60 days following the initial occurrence of any event asserted to constitute
Good Reason. As used herein, a termination by the Executive “for Good Reason”
shall mean that (i) the Company has materially diminished the duties or
responsibilities of the Executive with respect to the Company, (ii) the Company
has reduced the Executive’s Base Salary or Bonus opportunity, (iii) the Company
has changed the principal location at which the Executive must perform his
services to a location more than 25 miles from the current location of the
Company's headquarters in Indianapolis, Indiana without the consent of the
Executive, (iv) the Company has materially breached the terms of this Agreement.
In the event the Executive's employment is terminated for Good Reason, the
Executive shall be entitled to receive his Base Salary and a prorated portion of
his target Bonus for the year in which termination occurs, in each case through
the effective date of the termination of his employment, plus the severance
compensation provided for in Section 5(b).
(f)    Termination other than for Good Reason by the Executive. The Executive,
by providing at least 60 days prior written notice to the Company, may terminate
his employment other than for Good Reason. In such event, the Executive shall be
entitled to receive only his Base Salary through the effective date of the
termination of his employment and shall not be entitled to receive any severance
compensation.
(g)    Impact of Termination for Cause or without Good Reason on Equity Awards.
If the Executive's employment is terminated (i) by the Company for Cause, or
(ii) by the Executive other than for Good Reason, all options to purchase shares
of the Company's common stock and other equity awards held by the Executive on
the effective date of termination that have not vested as of such date shall
terminate immediately following the termination of the Executive's employment.
(h)    Timing of Payments. The payment of any amounts due to the Executive
pursuant to this Section 4 (other than severance compensation, if any, which
shall be paid as provided in Section 5) shall be paid no later than the next
regular payroll date following the effective date of the termination of the
Executive's employment.
5.    Severance Compensation.
(a)    Termination Upon Death or Disability. In the event of the Executive’s
death or in the event the Company terminates the Executive's employment as a
result of the Executive’s Disability, the Company shall pay to the Executive or
his estate, as the case may be, as severance compensation an amount equal to two
times the Executive’s Base Salary as then in effect, plus two times the
Executive’s Bonus for the last calendar year preceding the year in which his
death or termination on account of Disability occurs. This severance
compensation shall be paid in a lump sum on the first day of the month occurring
at least

4
I/24112015MKEA



--------------------------------------------------------------------------------



thirty days following the effective date of the termination of employment,
provided that the Company has received a release following termination of
employment signed by the Executive or his personal representative, substantially
in the form attached hereto as Exhibit A, and that such release is no longer
revocable on the payment date. In addition, any options to purchase shares of
the Company's common stock, and any awards of restricted stock, restricted stock
units or performance shares, in each case that are held by the Executive on the
effective date of termination and have not vested shall be treated in the same
manner as provided therefor in Section 5(b). The Executive agrees that the
Company may satisfy its obligations to provide cash severance compensation
pursuant to this Section 5(a) by purchasing and maintaining one or more
insurance policies payable to either the Executive or his designees or to the
Company (with or without further payment to the Executive or such designees)
upon the Executive’s death or as a result of the Executive’s Disability;
provided that the proceeds of such insurance shall be payable to the Executive
on the date set forth herein. The Executive agrees to cooperate with the Company
in obtaining such insurance, including by participating in such physical
examinations and providing such personal information as may be reasonably
requested by the Company’s insurers.
(b)    Termination by the Company Without Cause or by the Executive for Good
Reason. If the Executive’s employment is terminated by the Company other than
for Cause, or by the Executive for Good Reason, in either case prior to a Change
of Control (as defined herein),
(i)    the Company shall pay to the Executive as severance compensation an
amount equal to two times the Executive’s Base Salary as then in effect plus two
times the Executive’s Bonus paid for the Company’s last calendar year. This
severance compensation shall be paid in 12 equal monthly installments following
a qualifying event, with the first payment payable on the first regular payroll
date occurring in the calendar month following the date of the Executive's
termination of employment, provided that the Company has received a release
following termination of employment signed by the Executive or his personal
representative, substantially in the form attached hereto as Exhibit A, and that
such release is no longer revocable on the first payment date;
(ii)    all outstanding unvested options to purchase shares of the Company's
common stock held by the Executive on the effective date of termination that
would have vested in accordance with their terms prior to the first anniversary
of the effective date of the termination of the Executive's employment shall
vest immediately following the termination of the Executive's employment on such
effective date and remain exercisable for a period of one year following such
effective date (but in no event beyond the term of the option);
(iii)    all outstanding unvested awards of restricted stock and all unvested
restricted stock units held by the Executive on the effective date of
termination that would have vested in accordance with their terms prior to the
first anniversary of the effective date of the termination of the Executive's
employment shall vest

5
I/24112015MKEA



--------------------------------------------------------------------------------



immediately following the termination of the Executive's employment on such
effective date; and
(iv)    the Executive shall be entitled to receive, at the time when a payout
with respect to any performance shares held by the Executive on the effective
date of termination would otherwise have been made, a pro-rata portion (based on
the number of days during the applicable performance period on which the
Executive was employed) of the number of such performance shares that would have
been earned by the Executive in accordance with the terms thereof (including the
satisfaction of the performance conditions related thereto based on the
Company's actual performance) if the Executive had been employed on the date
required to earn such shares.
(c)    Termination following a Change of Control. If the Executive’s employment
is terminated by the Company other than for Cause, or by the Executive for Good
Reason, in either case within 18 months after a Change of Control:
(i)    the Company shall pay to the Executive as severance compensation an
amount equal to two times the Executive’s Base Salary as then in effect plus two
times the Executive’s Bonus paid for the Company’s last calendar year. This
severance compensation shall be paid in a lump sum on the first day of the month
occurring at least 30 days following the effective date of the termination of
employment;
(ii)    all outstanding options to purchase shares of the Company's common stock
held by the Executive on the effective date of termination that have not vested
as of such date shall vest immediately prior to the termination of the
Executive's employment and remain exercisable for a period of 90 days following
the effective date of such termination;
(iii)    all outstanding unvested awards of restricted stock and all unvested
restricted stock units held by the Executive on the effective date of
termination shall vest immediately prior to the termination of the Executive's
employment; and
(iv)    the Executive shall be entitled to receive, at the time when the
severance compensation provided for in clause (i) of this Section 5(c) is paid,
a pro-rata portion (based on the number of days during the applicable
performance period on which the Executive was employed) of the number of such
performance shares that would have been earned by the Executive if the
performance conditions related thereto were satisfied at the target level for
such awards and the Executive had been employed on the date required to earn
such shares.
As used herein, “Change of Control” shall mean the occurrence, after the date
hereof of any of the following: (1) the acquisition by any person or group of
affiliated or associated persons of a majority or more of the voting power of
the Company; (2) the consummation of a sale of all or substantially all of the
assets of the Company; (3) the dissolution of the Company

6
I/24112015MKEA



--------------------------------------------------------------------------------



or (4) the consummation of any merger, consolidation, or reorganization
involving the Company in which, immediately after giving effect to such merger,
consolidation or reorganization, less than majority of the total voting power of
outstanding stock of the surviving or resulting entity is then “beneficially
owned” (within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended) in the aggregate by the stockholders of the Company
immediately prior to such merger, consolidation or reorganization.
Notwithstanding the preceding provisions, an event or series of events shall not
constitute a "Change of Control" unless it is a change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets of the corporation, within the meaning of Code Section
409A(a)(2)(A)(v) and the regulations thereunder.
(d)    Termination by the Executive or the Company at End of Term.
(i)    If either the Executive or the Company gives notice to terminate the
Executive’s employment at the end of the then-current Term pursuant to Section
2(a) and the Executive and the Company do not reach agreement regarding the
terms of the Executive's continued employment following the end of the Term,
unless otherwise agreed by the Company in writing, the Executive shall continue
to be employed and to provide services to the Company in the same manner as
prior to the giving of such notice for an additional period of 90 days following
the last day of the Term (the "Transition Period"). Unless terminated earlier as
provided in this Agreement, the Executive's employment shall terminate at the
end of the Transition Period. The Executive's duties during this period shall
also include those things that are reasonably necessary to assure a smooth
transition of the Executive's duties to his successor or to such other persons
as the Company may determine and any diminution of the Executive's duties during
this period shall not constitute Good Reason under this Agreement.
(ii)    During the Transition Period, the Executive shall (A) be entitled to
continue to receive his Base Salary and shall continue to accrue a pro-rata
portion of his target Bonus, in each case as in effect at the end of the Term
and for the period of his continued employment, (B) shall continue to
participate in the Company's benefit programs described in Section 3(e), and (C)
shall continue to be reimbursed for business expenses as provided in Section
3(h). Except as provided in Section 5(d)(iii), the Executive shall not be
entitled to any severance compensation as a result of the termination of his
employment during or at the end of the Transition Period. Outstanding equity
awards held by the Executive shall continue to be outstanding, shall continue to
vest and may be exercised in accordance with their terms, and shall otherwise be
unaffected while the Executive is employed during the Transition Period.
(iii)    Upon the earlier of (A) the termination of the Executive's employment
upon completion of the Transition Period, or (B) the termination of the
Executive's employment by the Company during the Transition Period other than
for Cause,

7
I/24112015MKEA



--------------------------------------------------------------------------------



(1)    the Executive shall be entitled to receive from the Company an amount
equal to his Base Salary and a prorated portion of his target Bonus for the year
in which termination occurs, in each case through the effective date of the
termination of his employment, together with any Bonus related to a prior year
that has been fully earned by the Executive but not paid to him as of the date
of termination, which amount shall be paid no later than the next regular
payroll date following the effective date of the termination of the Executive's
employment;
(2)    the Executive shall be entitled to receive severance compensation in an
amount equal to one times the Executive’s Base Salary as in effect at the end of
the Term, which amount shall be paid in 12 equal monthly installments following
the effective date of termination, with the first payment payable on the first
regular payroll date occurring in the calendar month following the effective
date of termination of the Executive's employment, provided that the Company has
received a release following termination of employment signed by the Executive
or his personal representative, substantially in the form attached hereto as
Exhibit A, and that such release is no longer revocable on the first payment
date; and
(3)    subject to delivery of such release, (X) any unvested restricted shares,
unvested restricted stock units, and unvested stock options, held by the
Executive on the date of termination that would have vested in accordance with
their terms prior to the first anniversary of the effective date of the
termination of the Executive's employment shall vest immediately following the
termination of the Executive's employment on such effective date, and (Y) the
Executive shall be entitled to receive, at the time when a payout with respect
to any performance shares held by the Executive on the effective date of
termination would otherwise have been made, a pro-rata portion (based on the
number of days during the applicable performance period on which the Executive
was employed) of the number of such performance shares that would have been
earned by the Executive in accordance with the terms thereof (including the
satisfaction of the performance conditions related thereto based on the
Company's actual performance) if the Executive had been employed on the date
required to earn such shares.
(e)    Continuation of Benefits.
(i)    Medical Benefits. Upon termination of the Executive’s employment for any
reason, voluntary or involuntary, with or without Cause, the Company shall pay
the Executive $2,500 each month for a period of 24 months following the
effective date of the termination of the Executive’s employment for the cost of
health insurance from a source other than the Company, for himself, his spouse
and his eligible dependents, provided that the Executive presents evidence of
such insurance to the Company. The Company will begin the monthly payments to
the Executive

8
I/24112015MKEA



--------------------------------------------------------------------------------



30 days after the termination of the Executive’s employment and thereafter on
the 15th day of each subsequent month during the 24-month period.
(ii)    Travel Privileges. Upon termination of the Executive’s employment for
any reason, voluntary or involuntary, with or without Cause, the Company shall
provide the Executive for a period 36 months following the effective date of the
termination of the Executive’s employment a Universal Air Travel Plan, Inc.
(UATP) card in the amount of $10,000 annually that the Executive, his spouse and
his dependents can use for travel. The Executive shall be responsible for any
applicable tax withholding associated with such benefit. The Company will
provide the UATP card to the Executive within 30 days of the termination of the
Executive’s employment and thereafter on each of the first and second
anniversaries of such date.
(f)    No Mitigation; No Offset. Notwithstanding anything in this Section 5 to
the contrary, Executive shall not be required to mitigate the amount of any
severance payments provided under this Section 5 by seeking other employment,
and the amount of such severance payments shall not be reduced by any
compensation earned by Executive from any source, including, without limitation,
salary, sign-on or annual bonus compensation, consulting fees, and commission
payments. The severance payments provided for in this Section 5 are in lieu of
any other severance or income continuation or protection under any Company plan
that may now or hereafter exist.
6.    No Other Compensation; Withholding. Except as otherwise expressly provided
herein, or in any other written document executed by the Company and the
Executive, no other compensation or other consideration shall become due or
payable to the Executive on account of the services rendered to the Company
Group. The Company shall have the right to deduct and withhold from the
compensation payable to the Executive hereunder any amounts required to be
deducted and withheld under the provisions of any statute, regulation,
ordinance, order or any other amendment thereto, heretofore or hereafter
enacted, requiring the withholding or deduction of compensation.
7.    Confidential Information. The Executive recognizes and acknowledges that
he shall receive in the course of his employment hereunder certain confidential
information and trade secrets concerning the Company Group’s business and
affairs which may be of great value to the Company Group. The Executive
therefore agrees that he will not disclose any such information relating to the
Company Group, the Company Group’s personnel or their operations other than in
the ordinary course of business or in any way use such information in any manner
which could adversely affect the Company Group’s business, except as required by
law or to defend or enforce Executive’s rights under this Agreement. For
purposes of this Agreement, the terms “trade secrets” and “confidential
information” shall include any and all information concerning the business and
affairs of the Company Group and any division or other affiliate of the Company
Group that is not generally available to the public. The Company may, formally
or informally, establish, adopt, implement or utilize procedures or actions that
are designed to monitor or protect Company Group's confidential information.
Executive hereby irrevocably consents, without the right to receive further
notice, to any or all of these procedures or actions that may be established,
adopted, implemented, utilized or

9
I/24112015MKEA



--------------------------------------------------------------------------------



enforced by the Company Group. The Company Group shall have the right to
establish, adopt, implement, utilize or enforce these procedures at any time
during Executive's employment with Company Group and during any period in which
any restrictive covenants contained in this Agreement are facially or legally
applicable. Executive expressly WAIVES the right to challenge the enforceability
of any of these procedures in any legal action seeking to enforce this Agreement
or to recover for Executive's breach or alleged breach of this Agreement.
8.    Non-Competition.
(a)    The Executive agrees that without the prior written consent of the Chief
Executive Officer during the Term and for a period of 12 months following the
termination of the Executive's employment, he will not participate as an
advisor, partner, joint venturer, investor, lender, consultant or in any other
capacity in any business transaction or proposed business transaction (i) with
respect to which the Executive had a material personal involvement on behalf of
the Company Group during the last 12 months of his employment with the Company,
or (ii) that could reasonably be expected to compete with the Company Group’s
business or operations or proposed or contemplated business or transactions of
the Company Group that are (A) known by the Executive as of the date of such
termination or expiration, and (B) contemplated by the Company Group to proceed
during the 12-month period following such termination or expiration. For these
purposes, the mere ownership by the Executive of securities of a public company
not in excess of 2% of any class of such securities shall not be considered to
be competition with the Company Group.
(b)    During any period when the Company is providing severance compensation to
the Executive (other than any pro-rata payout of performance shares pursuant to
Section 5(b)(iv) or Section 5(d)(iii)), Executive agrees to refrain from any
competition with Company Group.
(c)    To the fullest extent permitted by applicable law, for a period of 12
months after the termination of employment with Company (for any reason,
including resignation), Executive, on behalf of any entity in competition with
the Company Group, in any capacity, may not, directly or indirectly, in a
competing capacity, solicit or obtain any business from any present customer of
the Company Group with whom Executive had contact or received information from
the Company Group. It is understood and agreed that "present customer" is
defined to mean any entity with whom the Company Group had an "ongoing business
relationship" at the time of the termination of Executive's employment with the
Company. An "ongoing business relationship" (specifically excluding
non-competing vendor relationships) is generally understood and agreed to mean:
(i) services or goods were provided by the Company Group to the entity during
the employment of Executive by Company; (ii) services or goods had been
contracted for or ordered by the entity during the employment of Executive by
the Company Group; or (iii) negotiations were in progress between the entity and
the Company Group for the providing of goods or services by the Company Group to
the entity at the time of the termination of the employment of Executive. It is
understood and agreed that past customers and prospective customers are not
"present customers" protected under the terms of this provision.

10
I/24112015MKEA



--------------------------------------------------------------------------------



(d)    To the fullest extent permitted by applicable law, in recognition of the
global nature of the Company Group's business, and Executive's access to the
Company Group's confidential information, for a period of 12 months after the
termination of employment with Company (for any reason, including resignation),
Executive, on behalf of any entity in competition with the Company Group, may
not, directly or indirectly, compete with the Company Group: (i) anywhere in the
world; (ii) in North America; (iii) in the United States; (iv) in Indiana; (v)
within a 25-mile radius of any location of the Company Group with which
Executive had operational involvement.
9.    Non-Solicitation. The Executive agrees that during the Term, and for a
period of 12 months following the termination of the Executive's employment, he
shall not, without the prior written consent of the Company, directly or
indirectly, employ or retain, or have or cause any other person or entity to
employ or retain, any person who was employed by the Company Group or any of its
divisions or affiliates while the Executive was employed by the Company, or
directly or indirectly solicit or encourage any such person for employment or to
leave the employ of the Company Group.
10.    Breach of this Agreement. If the Executive commits a breach, or threatens
to commit a breach, of any of the provisions of Sections 7, 8 or 9 of this
Agreement, then the Company shall have the right and remedy to have those
provisions specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed by the Executive that the rights and privileges of
the Company granted in Sections 7, 8 and 9 are of a special, unique and
extraordinary character and any such breach or threatened breach will cause
great and irreparable injury to the Company and that money damages will not
provide an adequate remedy to the Company.
11.    Notices. All notices and other communications required or permitted
hereunder shall be in writing (including facsimile, telegraphic, telex or cable
communication) and shall be deemed to have been duly given when delivered by
hand, or mailed, certified or registered mail, return receipt requested and
postage prepaid:
If to the Company:    Republic Airways Holdings Inc.
8909 Purdue Road
Suite 300
Indianapolis, IN 46268
Attn: Chief Executive Officer
With a copy to the Chief Executive Officer
If to the Executive:    Matthew J. Koscal


12.    Applicable Law. This Agreement was negotiated and entered into within the
State of Indiana. All matters pertaining to this Agreement shall be governed by
the laws of the State of Indiana applicable to contracts made and to be
performed wholly therein. Nothing in this Agreement shall be construed to
require the commission of any act contrary to law, and wherever there is any
conflict between any provision of this Agreement and any material present or
future statute, law, governmental regulation or ordinance as a result of which
the parties have no legal right to contract

11
I/24112015MKEA



--------------------------------------------------------------------------------



or perform, the latter shall prevail, but in such event the provision(s) of this
Agreement affected shall be curtailed and limited only to the extent necessary
to bring it or them within the legal requirements.
13.    Entire Agreement; Modification; Consents and Waivers. This Agreement
contains the entire agreement of the parties with respect to the subject matter
hereof and supersedes any and all prior agreements or understandings, written or
oral, between the parties with respect to the subject matter hereof. No
interpretation, change, termination or waiver of or extension of time for
performance under any provision of this Agreement shall be binding upon any
party unless in writing and signed by the party intended to be bound thereby.
Except as otherwise provided in this Agreement, no waiver of or other failure to
exercise any right under or default or extension of time for performance under
any provision or this Agreement shall affect the right of any party to exercise
any subsequent right under or otherwise enforce said provision or any other
provision hereof or to exercise any right or remedy in the event of any other
default, whether or not similar.
14.    Severability. The parties acknowledge that, in their view, the terms of
this Agreement are fair and reasonable as of the date signed by them, including
as to the scope and duration of post-termination activities. Accordingly, if any
one or more of the provisions contained in this Agreement shall for any reason,
whether by application of existing law or law which may develop after the date
of this Agreement, be determined by a court of competent jurisdiction to be
excessively broad as to scope of activity, duration or territory, or otherwise
unenforceable, the parties hereby jointly request such court to construe any
such provision by limiting or reducing it so as to be enforceable to the maximum
extent in favor of the Company compatible with then-applicable law. If any one
or more of the terms, provisions, covenants or restrictions of this Agreement
shall nonetheless be determined by a court of competent jurisdiction to be
invalid, void or unenforceable, then the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.
15.    Assignment. The Company may, at its election, assign this Agreement or
any of its rights hereunder. This Agreement may not be assigned by the
Executive.
16.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.
17.    Arbitration. Except as provided in Section 10, any other dispute arising
out of or asserting breach of this Agreement, or any statutory or common law
claim by the Executive relating to the Executive’s employment under this
Agreement or the termination thereof (including any tort or discrimination
claim), shall be exclusively resolved by binding statutory arbitration in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association. Such arbitration process shall take place in
Indianapolis, Indiana. A court of competent jurisdiction may enter judgment upon
the arbitrator’s award. Each party shall pay the costs and expenses of
arbitration (including fees and disbursements of counsel) incurred by such party
in connection with any dispute arising out of or asserting breach of this
Agreement.
18.    Survival. The provisions of Sections 7 through 20 of this Agreement shall
survive any expiration or termination of this Agreement.

12
I/24112015MKEA



--------------------------------------------------------------------------------



19.    Impact on Equity Awards. In the case of a termination of the Executive's
employment under the circumstances provided for in this Agreement, the vesting
and other terms of any equity awards (including options to purchase stock of the
Company, restricted stock, restricted stock units and performance shares) held
by the Executive on the date of such termination shall be governed by the
applicable provisions of this Agreement notwithstanding any contrary or
conflicting provision of any plan under which any such award may have been made,
the Prior Agreement or any award agreement or other agreement related to any
such equity award, whether now existing or hereafter executed between the
Company and the Executive. Any and all such contrary or conflicting provisions
in the Prior Agreement or any such award agreement or other agreement shall be
amended by the execution of this Agreement to provide for vesting and other
treatment in such circumstances as set forth in this Agreement, but the
remaining terms of such agreements shall be unaffected hereby. For the avoidance
of doubt, the parties agree that no such outstanding equity award shall vest
solely due to the occurrence of a Change of Control, and any such provision in
the Prior Agreement or any such award agreement or other agreement shall be
deemed to be deleted from such agreement as amended by this Agreement.
20.    Indemnification; D&O Insurance. The Company shall, to the fullest extent
allowed by law, defend, indemnify and hold harmless the Executive from and
against any and all demands, claims, suits, liabilities, actions asserted or
brought against the Executive or in which the Executive is made a party,
including, without limitation, all litigation costs and attorneys’ fees incurred
by the Executive or judgments rendered against the Executive, in connection with
any matter arising within the course and scope of Executive’s employment with
the Company or service as an officer, director or manager of the Company or any
of the Subsidiaries. The Company shall advance to the Executive all reasonable
costs and expenses incurred by the Executive in any such matter within thirty
(30) days after its receipt of a written request for such advance. Such request
shall include an undertaking by the Executive to repay the amount of such
advance if it shall ultimately be determined that Executive is not entitled to
be indemnified against such costs and expenses. The right of the Executive to
indemnification hereunder shall vest at the time of occurrence or performance of
any event, act or omission giving rise to any demand, claim, suit, liability,
action or legal proceeding of the nature referred to in this Section 20 and,
once vested, shall survive the termination of Executive’s employment with the
Company for any reason. To the extent that the Company maintains officers’ and
directors’ liability insurance, you will be covered under such policy subject to
the exclusions and limitations set forth therein. The provisions of this Section
20 shall survive the expiration or termination of the Executive’s employment
and/or this Agreement.
21.    Section 409A Compliance.
(a)    Any payments conditioned upon a termination of the Executive’s employment
will be deemed to be conditioned upon the Executive’s separation from service
within the meaning of Treasury Regulation Section 1.409A-1(h) and will be
construed and interpreted accordingly. If the Executive is a “specified
employee” within the meaning of Treasury Regulation Section 1.409A-1(i) as of
the date of the Executive’s separation from service, then the Executive shall
not be entitled to any severance payments or other benefits pursuant to this
Agreement until the earlier of (a) the date which is six months after the date
of the Executive’s separation from service, or (b) the date of the Executive’s
death. This

13
I/24112015MKEA



--------------------------------------------------------------------------------



paragraph shall only apply if, and to the extent required in order to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and Treasury Regulation Section 1.409A-3(i)(2). Any amounts otherwise payable to
the Executive upon or in the six-month period following the Executive’s
separation from service that are not so paid by reason of this paragraph shall
be paid to the Executive (or the Executive’s estate, as the case may be) as soon
as practicable (and in all events within twenty days) after the expiration of
such six-month period or (if applicable, the date of the Executive’s death).
(b)    Any taxable reimbursement of expenses payable to the Executive shall be
paid to the Executive on or before the last day of the Executive’s taxable year
following the taxable year in which the related expense was incurred. Expense
reimbursements and in-kind benefits provided to the Executive shall not be
subject to liquidation or exchange for another benefit and the amount of such
reimbursements or in-kind benefits that the Executive receives in one taxable
year shall not affect the amount of such reimbursements or benefits that the
Executive may receive in any other taxable year.
(c)    It is intended that any amounts payable under this Agreement and the
Company’s and the Executive’s exercise of any authority or discretion hereunder
shall comply with, and avoid the imputation of any tax, penalty or interest
under Section 409A of the Code. This Agreement shall be construed and
interpreted consistent with that intent.
22.    Adjustments to Payments.
(a)    Notwithstanding any other provision of this Agreement, if any payment or
benefit Executive would receive pursuant to this Agreement or otherwise,
including accelerated vesting of any equity compensation (all such payments
and/or benefits hereinafter, “Payment”), would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall be either (x) provided to the Executive
in full, or (y) provided to the Executive to such lesser extent which would
result in no portion of such Payment being subject to the excise tax, further
reduced by $5,000 (including such further reduction, the “Cutback Amount”),
whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, such excise tax and other
applicable taxes, (all computed at the highest applicable marginal rates),
results in the receipt by the Executive, on an after-tax basis, of the greatest
amount of the Payment, notwithstanding that all or a portion of such Payment may
be subject to the excise tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Cutback Amount, reduction shall occur in the following order: (A) cash payments
shall be reduced first and in reverse chronological order such that the cash
payment owed on the latest date following the occurrence of the event triggering
such excise tax will be the first cash payment to be reduced; (B) accelerated
vesting of performance-based equity awards shall be cancelled or reduced next
and in the reverse order of the date of grant for such awards (i.e., the vesting
of the most recently granted awards will be reduced first), with full-value
awards reduced before any performance-based stock option or stock appreciation

14
I/24112015MKEA



--------------------------------------------------------------------------------



rights are reduced; (C) health and welfare benefits shall be reduced and in
reverse chronological order such that the benefit owed on the latest date
following the occurrence of the event triggering such excise tax will be the
first benefit to be reduced; and (D) accelerated vesting of time-based equity
awards shall be cancelled or reduced last and in the reverse order of the date
of grant for such awards (i.e., the vesting of the most recently granted awards
will be reduced first), with full-value awards reduced before any time-based
stock option or stock appreciation rights are reduced.
(b)    The Company shall appoint a nationally recognized accounting firm to make
the determinations required hereunder and perform the foregoing calculations.
 The Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.  The accounting firm engaged to
make the determinations hereunder shall provide its calculations, together with
detailed supporting documentation, to the Company and Executive within 15
calendar days after the date on which right to a Payment is triggered (if
requested at that time by the Company or Executive).  Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and Executive.
[Remainder of page intentionally left blank]

15
I/24112015MKEA



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
REPUBLIC AIRWAYS HOLDINGS INC.




By:/s/ Bryan Bedford________________________
Name: Bryan Bedford
Title: Chief Executive Officer, President, and Chairman of the Board


MATTHEW J. KOSCAL


/s/ Matthew J. Koscal________________________



16
I/24112015MKEA



--------------------------------------------------------------------------------




EXHIBIT A
FORM OF RELEASE
GENERAL RELEASE
In exchange for the payments and benefits set forth in the Employment Agreement
between Republic Airways Holdings Inc. (the “Company”) and me dated effective as
of November 24, 2015 (the “Agreement”), and to be provided following the
Effective Date (as defined below) of this General Release and subject to the
terms of the Agreement, and my execution (without revocation) and delivery of
this General Release:
1.    (a)    On behalf of myself, my agents, assignees, attorneys, heirs,
executors and administrators, I hereby release the Company and its predecessors,
successors and assigns, their current and former parents, affiliates,
subsidiaries, divisions and joint ventures (collectively, the “Company Group”)
and all of their current and former officers, directors, employees, and agents,
in their capacity as Company Group representatives (individually and
collectively, “Releasees”) from any and all controversies, claims, demands,
promises, actions, suits, grievances, proceedings, complaints, charges,
liabilities, damages, debts, taxes, allowances, and remedies of any type,
including but not limited to those arising out of my employment with the Company
Group (individually and collectively, “Claims”) that I may have by reason of any
matter, cause, act or omission. This release applies to Claims that I know about
and those I may not know about occurring at any time on or before the date of
execution of this General Release.
(b)    This General Release includes a release of all rights and Claims under,
as amended, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967, the Rehabilitation Act of 1973, the Civil Rights Acts of
1866 and 1991, the Americans with Disabilities Act of 1990, the Employee
Retirement Income Security Act of 1974, the Equal Pay Act of 1963, the Family
and Medical Leave Act of 1993, the Older Workers Benefit Protection Act of 1990,
the Occupational Safety and Health Act of 1970, the Worker Adjustment and
Retraining Notification Act of 1989 and the Sarbanes-Oxley Act of 2002, as well
as any other federal, state, or local statute, regulation, or common law
regarding employment, employment discrimination, termination, retaliation, equal
opportunity, or wage and hour. I specifically understand that I am releasing
Claims based on age, race, color, sex, sexual orientation or preference, marital
status, religion, national origin, citizenship, veteran status, disability,
genetic information and other legally protected categories.
(c)    This General Release also includes a release of any Claims for breach of
contract, any tortious act or other civil wrong, attorneys’ fees, and all
compensation and benefit claims including without limitation Claims concerning
salary, bonus, and any award(s), grant(s), or purchase(s) under any equity and
incentive compensation plan or program.
(d)    In addition, I am waiving my right to pursue any Claims against the
Company Group and Releasees under any applicable dispute resolution procedure,
including any arbitration policy.



I/24112015MKEA



--------------------------------------------------------------------------------



I acknowledge that this General Release is intended to include, without
limitation, all Claims known or unknown that I have or may have against the
Company Group and Releasees through the Effective Date of this General Release.
Notwithstanding anything herein, I expressly reserve and do not release pursuant
to this General Release (and the definition of “Claims” will not include) (i) my
rights with respect to the enforcement of the Agreement, including but not
limited to the right to receive severance compensation (as provided in Section 5
of the Agreement), if any, and other payments, benefits and indemnifications
specified in the Agreement, (ii) any rights or interest under any Benefit Plans
(as defined in the Agreement), (iii) any right to indemnification pursuant to
the Company’s Certificate of Incorporation or By-laws as in effect on the date
hereof, (iv) the protections of the Company Group’s directors and officers
liability insurance, if any, in each case, to the same extent provided to other
senior executives of the Company, (v) any claims and rights that cannot be
waived by law, including but not limited to my right to file an EEOC charge but
hereby waive my right to financial recovery as to any such charge, (vi) the
vesting and exercise of any equity grant pursuant to the terms of the applicable
equity award agreement or the applicable equity incentive plan, (vii) any rights
as a stockholder of the Company, and (viii) any rights under Sections 10 and 11
of the Agreement following termination of employment.
2.    I acknowledge that I have had at least 21 calendar days from the date of
my termination of employment with the Company (the “Termination Date”) to
consider the terms of this General Release, that I have been advised to consult
with an attorney regarding the terms of this General Release prior to executing
it, that I have consulted with my attorney, that I fully understand all of the
terms and conditions of this General Release, that I understand that nothing
contained herein contains a waiver of claims arising after the date of execution
of this General Release, and I am entering into this General Release knowingly,
voluntarily and of my own free will. I further understand that my failure to
sign this General Release and return such signed General Release to the Company,
8909 Purdue Road, Suite 300, Indianapolis, IN 46268 by 5:00 pm on the 22nd day
after the Termination Date will render me ineligible for the payments and
benefits described herein and in the Agreement.
3.    I understand that once I sign and return this General Release to the
Company, I have 7 calendar days to revoke it. I may do so by delivering to the
Company, 8909 Purdue Road, Suite 300, Indianapolis, IN 46268 written notice of
my revocation within the 7-day revocation period (the “Revocation Period”). This
General Release will become effective on the 8th day after I sign and return it
to the Company (“Effective Date”); provided that I have not revoked it during
the Revocation Period.
YOU ARE HEREBY ADVISED BY THE COMPANY TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS GENERAL RELEASE.
I HAVE READ THIS GENERAL RELEASE AND UNDERSTAND ALL OF ITS TERMS. I SIGN AND
ENTER THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY, WITH FULL KNOWLEDGE OF
WHAT IT MEANS.
MATTHEW J. KOSCAL
/s/ Matthew J. Koscal            

2
I/24112015MKEA

